In the United States Court of Federal Claims
                                           No. 22-451
                                     (Filed: August 5, 2022)

*************************************
                                    *
CHANEL NOVILLE,                     *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************


                                   ORDER OF DISMISSAL


       Plaintiff Chanel Noville (“Plaintiff”), proceeding pro se, filed a Complaint against
Defendant, the United States Government (“Defendant”), alleging that a non-Governmental
entity called Caliber Home Loans (“CHL”) has violated the Fair Debt Collection Practices Act
(15 U.S.C. § 1592, et seq.) in connection with a mortgage. See generally Compl. Plaintiff
broadly seeks relief, including damages for CHL’s alleged violations of the law, “deletion from
all consumer reports,” and title to certain real property, “lien free.” See Compl. at 3. On June
17, 2022, the Government filed a Motion to Dismiss under United States Court of Federal
Claims (“RCFC”) Rule 12(b)(1). ECF No. 8. Plaintiff did not file a Response to the
Government’s Motion.




                                            Discussion


       The filings of pro se litigants are held to “less stringent standards than formal pleadings
drafted by lawyers.” Naskar v. United States, 82 Fed. Cl. 319, 320 (2008) (quoting Haines v.


                                                 1
Kerner, 404 U.S. 519, 520 (1972)). However, pro se plaintiffs still bear the burden of establishing
the Court’s jurisdiction and must do so by a preponderance of the evidence. Reynolds v. Army &
Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988); Tindle v. United States, 56 Fed. Cl.
337, 341 (2003). The Court must dismiss the action if it finds subject-matter jurisdiction to be
lacking. Adair v. United States, 497 F.3d 1244, 1251 (Fed. Cir. 2007).


       Pursuant to the Tucker Act, 28 U.S.C. § 1491(a)(1) (2018), this Court has jurisdiction over
statutory, regulatory, and contractual claims “against the United States” (emphasis added).
Plaintiff’s allegations in this case concern CHL, a non-governmental entity. Claims against parties
aside from the Government fall outside the jurisdiction of this Court. Therefore, the Complaint
must be dismissed for lack of jurisdiction.


                                              Conclusion


       The Clerk of the Court is instructed to DISMISS this action and enter judgment
accordingly.



                                                      s/Mary Ellen Coster Williams
                                                      MARY ELLEN COSTER WILLIAMS
                                                      Senior Judge




                                                  2